Citation Nr: 1409118	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-40 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for left wrist fracture, post-operative.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  No hearing was requested.

The Board remanded this case in February 2013 for additional development and adjudication.  The Veteran submitted additional evidence in May 2013; the Board may properly consider such evidence, as he submitted a waiver of review by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  Pertinent documents in the paper claims file and in the electronic files on Virtual VA and Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left wrist disability has manifested by radial fracture, post-operative, without malunion or nonunion; and nonunion in the lower half of the ulna; with pain, painful motion or decreased range of motion of the wrist, with bony deformity as of November 2011, and arthritis shown by X-rays as of March 2013; but no marked deformity, loss of bone, ankylosis, or neurological abnormalities, most nearly approximating a 20 percent rating for ulnar impairment.

2.  For the period beginning January 1, 2013, the Veteran has had decreased strength or weakened grip in the left hand as a result of his left wrist disability, warranting a minimum 10 percent rating for left hand functional impairment.


CONCLUSIONS OF LAW

1.  The criteria to establish an increased rating of 20 percent, but no higher, for the left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5211 & 5215 (2013).

2.  For the period beginning January 1, 2013, the criteria to establish a separate rating of 10 percent, but no higher, for functional impairment of the left hand as associated with the left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5211, 5215, & 5228 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, the Veteran was provided adequate notice in a January 2009 letter, prior to the initial adjudication of the claim.  This included the evidence and information necessary to substantiate a claim for increased rating, i.e., that his disability had increased in severity, as well as the criteria for a disability rating and effective date, and who was responsible for obtaining which types of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although no longer strictly required, the Veteran was also advised of the relevant diagnostic criteria and potential evidence concerning the impact on daily life and employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").

As directed in the prior remand, the AOJ attempted to obtain any pertinent, outstanding treatment records.  The evidence includes private treatment records from October 2008 and June to September 2012, including two wrist surgeries, and VA treatment records through November 2011.  In October 2012 and February 2013 letters, the AOJ requested the Veteran to identify or provide any outstanding records concerning his left wrist.  A subsequent review showed no further VA treatment records after November 2011.  Although he did not immediately respond, in May 2013, the Veteran provided additional copies of the private records from 2012; he has not reported or authorized VA to obtain any other outstanding records.  VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

The Veteran was afforded VA examinations to assess the severity of his left wrist disability in January 2009, September 2012, and March 2013, more than 6 months after his last left wrist-related surgery, as directed in the prior remand.  There is no argument or indication that the examinations do not reflect the severity of the Veteran's left wrist disability or are otherwise inadequate, or that the left wrist disability has increased in severity since the last available medical evidence.

The prior remand directives were satisfied, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  VA has satisfied its duties to notify and assist; any errors were not harmful to the essential fairness of the proceedings, and there will be no prejudice by a decision.

II.  Merits of the Claim  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

In a January 2013 rating decision, the RO assigned a temporary total (100 percent) disability rating based on surgery and convalescence for the left wrist, effective from June 10, 2012, through December 31, 2012.  See 38 C.F.R. § 4.30.  For all other periods, the Veteran's left wrist disability is currently assigned a 10 percent rating under Diagnostic Code (DC) 5215, for limitation of motion of the wrist.  

Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  As noted in VA and private records, the Veteran is right-handed.  Therefore, the percentages for the minor wrist must be considered in evaluating his left wrist disability.  38 C.F.R. § 4.69.

Under DC 5215, limitation of motion of the minor wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum rating available under this diagnostic code, which the Veteran has already been assigned.  Therefore, a higher rating may not be granted under this code based on pain or other factors.  See Spencer v. West, 13 Vet. App. 376, 382 (2000).

The Board will consider whether a higher or separate rating is warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215.  Under DC 5214, ratings of 20 to 40 percent are available for ankylosis of the minor wrist, and extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  See 38 C.F.R. § 4.71a, DC 5214 and Note.  A higher rating is not appropriate under these codes, however, as there is no evidence or finding of ankylosis of the Veteran's left wrist during the appeal.  

Wrist injuries may also be rated based on impairment of the forearm, including impairment of the radius or ulna.  See 38 C.F.R. § 4.71a, DCs 5205 to 5213.  A Note after DCs 5205 to 5213 provides that, for all forearm and wrist injuries rated under those codes, impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  38 C.F.R. § 4.71a.  Loss of use of the minor hand warrants a rating of 60 percent.  Id. at DC 5125.  Similarly, under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

As discussed below, lay and medical evidence shows that the Veteran's left wrist disability initially resulted from a mid-shaft fracture of the radius during service in February 2003.  Nevertheless, there was also a nonunion of the lower end of the left ulna throughout the appeal, a refracture of the radius in June 2012, and surgeries to the left wrist and left thumb tendon in September 2012 with resulting weakened grip.  Private providers and VA examiners indicated that all current symptoms in the Veteran's left wrist, forearm, and hand are related to the left wrist disability.

Private records in October 2008 reflect mild wrist pain since service, which had worsened over the last two years.  This provider noted that X-rays and an MR arthrogram of the left wrist showed a healed radius fracture, nonunion of the ulnar styloid, ligamentous tears, and chondromalacia.  The provider stated that the Veteran's current left wrist complaints were clearly related to his injury in service.  

During a January 2009 VA examination, the Veteran denied treatment from 2004 until October 2008, when he began having more pain.  He complained of wrist pain and weakness, requiring a brace while at work.  Physical examination showed no obvious deformity or swelling, but there was reduced range of motion in the wrist.  The Veteran had equal hand strength bilaterally, but he complained of wrist pain with these movements.  This examiner assessed an old non-united slightly displaced avulsion fracture of the ulnar styloid, based on the private records and new x-rays.  

In November 2011, the Veteran sought VA treatment for "rather insidious onset" of pain in the left forearm for two weeks.  He was noted to have developed a bump at the site of the old surgery, but examination was otherwise unremarkable.  The Veteran had full range of motion, and the forearm appeared very normal cosmetically.  X-rays showed a well-healed mid-shaft left radius fracture.

In June 2012, the Veteran fell and refractured his left radius, requiring arthroscopic surgery for open reduction internal fixation (ORIF) by his private provider in June 2012.  The provider replaced the plate with a longer plate, and noted that the surgery was complex due to some bony deformity from the previous surgery. 

In August 2012, while recovering from the left radius surgery, the Veteran became unable to extend his left thumb.  His private provider assessed a tendon rupture, and he underwent a left thumb tendon transfer surgery in September 2012.  After this surgery, in September 2012, the Veteran was again able to fully extend his thumb.  

The March 2013 VA examiner noted that the Veteran had returned to work in November 2012.  He now had a weak grip, and he wore a brace at work and had swelling of the left wrist.  Testing showed reduced left wrist palmar flexion to 45 degrees and dorsiflexion/extension to 0 degrees, although there was no ankylosis; there was no change after repetitive testing.  Muscle strength was 5/5 for left wrist flexion, but 4/5 for left wrist extension.  The examiner stated that residuals of surgery included weakened grip strength, although the left thumb was functioning well.  Other residuals of surgery were no extension in the left wrist, supination to 70 degrees, pronation to 90 degrees, dorsal wrist swelling, and left distal ulnar prominence.  There was functional loss from weakened movement, pain on movement, swelling, and deformity.  X-rays showed a healed fracture of the distal radial shaft with retained hardware, old ununited fracture of the styloid process of the ulna, moderate degenerative joint disease of the left radiocarpal joint, and an ulnar prominence noted to be related to the Galeazzi fracture (from February 2003) and sequella.  The examiner stated that the Veteran's left wrist retained vulnerability despite being "healed," and his current problems including refracture and ruptured left thumb tendon with surgeries related back to the initial fracture.

Based on the foregoing, the Board finds that DC 5211 (for impairment of the ulna) is the most appropriate diagnostic code for the Veteran's left wrist disability, and is more appropriate than DC 5215 (for limitation of motion of the wrist).  This is based on the Veteran's symptomatology and the evidence establishing pain, weakness, and limitation of motion of the wrist as a result of nonunion in the lower half of the ulna, in addition to his well-healed radial fracture (post-operative).  DC 5211 allows for a higher rating for the wrist on this basis than the code used by the RO.  Further, the evidence shows functional impairment of the hand due to tendon injury relating to the left wrist surgery, and DC 5211 allows for a separate rating for the hand under these circumstances.  See 38 C.F.R. § 4.71a, DC 5211 and Note.  These ratings more accurately reflect the Veteran's level of impairment from his left wrist disability.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (when the regulations do not provide diagnostic codes for specific disorders, the Board should explain the code under which the claim is evaluated, as well as any change in the code from what was used by the RO); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other codes are not analogous).

The Board notes that the Veteran's 10 percent rating for the left wrist under DC 5215 has been in effect since December 2003.  This is more than 10 years but less than 20 years; the rating is not protected, and there is no reduction in rating or severance of service connection from a change in the diagnostic code.  Cf. Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code for a protected disability rating that was in effect for 20 years or more could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).  

Specifically, in addition to the well-healed left radius fracture, post-operative, the evidence shows that the Veteran has had nonunion of the lower left ulna with pain and weakness of the wrist throughout the appeal, due to his initial injury in service.  Under DC 5211, nonunion in the lower half of the ulna on the minor side warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5211.  Therefore, these criteria are met.

To warrant a maximum 30 percent rating for the minor side under DC 5211, there must be nonunion in the upper half of the ulna with false movement, loss of bone substance and marked deformity.  Id.  Here, a November 2011 record shows that the Veteran had developed a "lump" on his left forearm at the site of the prior fracture.  The June 2012 operative report also noted that there was bony deformity from the prior surgery on the radius, which made the current surgery more complex.  The March 2013 VA examiner noted, however, that there was left distal ulnar prominence related to the prior Galeazzi fracture, which was noted as diagnosed in February 2003 (during service).  Although bony deformity is contemplated under DC 5211, there is no evidence of nonunion in the upper half of the ulna.  There are also no symptoms analogous to false movement, or loss of bone substance.  As such, the criteria for a 30 percent rating under DC 5211 are not met.  Id. 

Impairment of the radius has similar rating criteria as for the ulna.  For the minor wrist, a 10 percent rating will be assigned for malunion of the radius with bad alignment.  A 20 percent rating will be assigned for nonunion in the upper half of the radius; or for nonunion in the lower half of the radius with false movement, without loss of bone substance or deformity.  A maximum 30 percent rating will be assigned for nonunion in the lower half of the radius, with false movement, loss of bone substance and marked deformity.  38 C.F.R. § 4.71a, DC 5212.  The Veteran's radius has been well-healed, with the exception of the period of refracture leading to the temporary total rating.  Although bony deformity was noted to be at the site of the prior radius surgery, there is no evidence of nonunion of the radius, false movement, or loss of bone substance to warrant a 30 percent rating under this code.

A higher rating of 40 percent is also available for the minor wrist where there is nonunion of the radius and ulna, with flail false joint.  See 38 C.F.R. § 4.71a, DC 5210.  There is no evidence analogous to such impairment in the Veteran's left wrist disability; therefore, a higher rating is not warranted under this code.  

There is some evidence of impairment of supination, as well as wrist limitation of motion.  The Veteran had wrist and forearm pain, but full range of motion, prior to his surgeries in June and September 2012.  In addition to reduced limitation of motion of the wrist for palmar flexion and dorsiflexion/extension, the March 2013 VA examiner found reduced supination of the forearm to 70 degrees, and pronation to 90 degrees.  There was no change after repetitive testing.  The normal ranges of motion are supination to 80 degrees and pronation to 85 degrees.  38 C.F.R. § 4.71a, Plate I.  Impairment of supination or pronation of the minor wrist will be assigned a 20 percent rating where there is motion lost beyond the last quarter of the arc where the hand does not approach full pronation, or motion lost beyond the middle of the arc.  Ratings of 20 and 30 percent are available for the minor wrist where there is loss of supination or pronation due to bone fusion.  38 C.F.R. § 4.71a, DC 5213.  There is no evidence of bone fusion, and the Veteran's impairment of supination or pronation do not approach the level as required for a rating in excess of 20 percent, even when considering additional limitation with use or during flare-ups.  Rather, the Veteran generally complains of weakness or pain in the wrist, which is contemplated by the 20 percent rating assigned herein for ulnar impairment.

Although prior X-rays did not show arthritis, X-rays in March 2013 showed moderate degenerative joint disease, or arthritis, of the Veteran's left wrist.  Arthritis confirmed by x-rays is generally rated based on limitation of motion of the affected joint, as in this case.  The highest rating otherwise available for arthritis is 20 percent.  As the Veteran is already assigned that rating herein, no further discussion is necessary for this code.  See 38 C.F.R. § 4.71a, DC 5003 & DC 5010.

In sum, the Veteran is entitled to a 20 percent rating, but no higher, throughout the appeal for his left wrist and forearm impairment due to his left wrist injury.  The most appropriate code is DC 5211.  As such, he may also be assigned a separate rating for impaired finger movements due to tendon tie-up, muscle or nerve injury, that is related to his left wrist disability.  38 C.F.R. § 4.71a, DC 5211 & Note.  
  
The Veteran generally had good strength and range of motion of the hand prior to his left wrist and thumb surgeries in June and September 2012.  As noted above, he was assigned a 100 percent temporary rating for surgery and convalescence through December 31, 2012.  The March 2013 VA examiner noted, however, that the Veteran had additional symptoms of weakened left hand grip after the September 2012 surgery, although he regained full extension of the left thumb.  This a different manifestation of his left wrist disability than his wrist symptoms as contemplated by DC 5211; therefore, there is no pyramiding.  See Esteban, 6 Vet. App. at 262.  

There is no specific diagnostic code for weakened grip; however, DCs 5228 and 5229 contemplate a gap between the thumb, fingers, and palm based on limitation of motion, which is analogous to weakened grip.  See 38 C.F.R. § 4.71a.  The September 2012 private provider and March 2013 VA examiner indicated that the Veteran's ruptured left thumb tendon was a complication of his left wrist surgery, and the resulting weakened grip was a residual of the left thumb surgery.  Accordingly, considering the functional impairment due to pain and other factors, the Veteran is entitled to the minimum compensable rating of 10 percent for impairment of the left hand, as associated with his left wrist disability, based on weakened grip as analogous to limitation of motion of the thumb.  Id. at DC 5228; Mitchell, 25 Vet. App. 32; see also 38 C.F.R. § 4.20 (concerning analogous ratings).  

A higher rating is not warranted for the left hand.  Rather, the Veteran has had full range of motion of all digits, with no ankylosis, and the impairment does not approximate loss of use of the hand, even during flare-ups or after repetitive use.  See 38 C.F.R. § 4.71a, DCs 5216 to 5230; Mitchell, 25 Vet. App. 32.

Finally, the Veteran has surgical scars from his wrist surgeries.  He is already in receipt of a 10 percent rating for such scarring, effective since December 2003.  A separate or higher rating is not warranted for the scars, as there is no indication that any such scars cover an area of at least 12 square inches (77 square centimeters), or that they are symptomatic in any way.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

In sum, an increased rating of 20 percent is warranted for the Veteran's left wrist disability throughout the period on appeal under DC 5211.  In addition, a separate rating of 10 percent for the left hand, as associated with the left wrist disability, is warranted under DC 5228 for the period beginning January 1, 2013, after his convalescence for the wrist and thumb surgeries.  A rating in excess of 10 percent is not warranted for scarring.  The Veteran's ratings for the left wrist and hand do not violate the amputation rule, as they combine to less than the rating for loss of use of the hand, or 60 percent.  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DC 5125. 

All potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 593.  Staged ratings have been assigned; however, further staging is not warranted, as the Veteran's symptomatology remained relatively stable during the various periods on appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has left wrist and forearm pain, weakness, painful or decreased motion, occasional swelling, and weakened grip in the left hand.  Such symptomatology is fully contemplated by the schedular criteria and the ratings assigned herein, including application of 38 C.F.R. §§ 4.45, 4.50, and 4.59 as to functional impairment.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine if extra-schedular referral is necessary under § 3.321).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran returned to work in November 2012, which was during his period of temporary total rating for left wrist surgery and convalescence.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

An increased rating of 20 percent for the left wrist disability, and a separate 10 percent rating for the left hand symptomatology, has been granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against any other separate or higher rating for any period; therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.		

ORDER

An increased rating of 20 percent for left wrist fracture, post-operative, is granted.

For the period beginning January 1, 2013, a separate rating of 10 percent for functional impairment of the left hand, as associated with the left wrist, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


